Citation Nr: 1701245	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating effective March 2010. 

 In February 2016, the Veteran testified before the undersigned at a Travel Board hearing.  

In April 2016, the Board remanded this issue.


FINDINGS OF FACT

1.  Prior to May 12, 2016, the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment

2.  From May 12, 2016, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD prior to May 12, 2016, and for a 50 percent rating as of May 12, 2016, are met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the grant of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


 
Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that PTSD is evaluated under Diagnostic Code 9411 which is rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

March 2010 records showed that the Veteran was uncomfortable in crowds, but had been making improvement.  He still had depressed mood, sadness, guilt, internal conflicts, poor sleep, nightmares, intrusive thoughts, flashbacks, and an inability to initiate communication.  On examination he was alert and oriented times three.  He continued to make progress in his overall functioning as evidenced by more hopeful thinking, better communication skills and improved mood.  His speech was coherent and relevant.  There was no overt psychosis or cognitive deficits.  The Veteran denied having suicidal or homicidal thoughts.  He continued to suffer from nightmares, intrusive thoughts, flashbacks and insomnia.  He seemed to have an excellent family support system which was a major asset.  He was in need of continued psychotherapeutic intervention to improve his overall functioning and mental health.

The Veteran was afforded a VA examination in May 2010.  At that time, it was noted that the Veteran was taking anti-depressant and anti-anxiety medication.  The Veteran was also in therapy which had resulted in his being much less irritable, as well as having improved concentration, improved sleep, less intense nightmares, and less intrusive thoughts.  The Veteran indicated that he was married in 1969 to present with marital conflict due to his irritability and nightmares.  He had two children with conflict problems with them due to his short temper at times.  He had good rapport with his sister and mother and had just developed a fair relationship with his father.  He stated that he had one good friend that he saw weekly and participated in leisure activities with this person.  He had no history of violence.  Fishing was his main activity and he avoided crowds and loud noisy places.  

On mental status examination, he was clean, neatly groomed, and casually dressed.  His psychomotor activity was tense.  His speech was spontaneous, clear, and coherent.  His attitude was cooperative.  His affect was appropriate and his mood was anxious.  His attention was easily distracted.  He was able to perform cognitive exercises.  His orientation was intact in all spheres.  His thought process was unremarkable.  His thought content included intrusive thoughts of combat 3-4 times per week.  He did not have delusions and he understood the outcome of his behavior.  The Veteran understood that he had a problem.  He reported having some insomnia.   He did not have hallucinations or inappropriate behavior.  He had some ritualistic/obsessive behavior as he repeatedly checked doors and windows for safety concern.  He did not have suicidal or homicidal ideation.  He had fair impulse control.  There were no episodes of violence, but he occasionally lost his temper.  He was able to maintain his personal hygiene.  He was able to generally perform his activities of daily living, but had moderate impairment with shopping and slight impairment with driving and traveling.  His memory was normal.  He met the criteria for PTSD.  He was self-employed and had lost less than a week in the last 12 months.  He had poor social interaction with regard to his industrial functioning.  His GAF was 65.  It was noted that the Veteran's irritability caused occasional problems with work performance irritability and his nightmares had caused conflict in his marriage.  The Veteran had one friend and was generally socially avoidant.  The Veteran engaged in mostly solitary leisure activities other than fishing with his friend.  He had social avoidance anxiety in crowds and enclosed places as well as mild irritability with occasional loss of temper.  The Veteran experienced insomnia, poor concentration, intrusive thoughts, and nightmares of combat which caused impairment in the Veteran's quality of life.  The prognosis was fair with treatment and the examiner noted that the Veteran had improved in several symptoms of his PTSD.  The examiner opined that the Veteran had occupational and social impairment, with deficiencies in most areas including work, family relations, thinking, and mood, but not thinking, due to his PTSD.  

Subsequent VA clinical records show that the Veteran continued experiencing intrusive thoughts.  He also displayed angry behavior.  He acknowledged improvement in the sense that he was associating more with people and was watching less television.  He denied feeling hopeless; and also denied any suicidal/homicidal thoughts, intent or plan.  The Veteran also began participating in anger management therapy.  The Veteran underwent several mental status examinations in 2010.  He was consistently at least fair in appearance/hygiene and cooperative in attitude.  He was cognitively intact.  His mood was irritable or worried  His thought process and content were organized/linear and goal directed; there were no delusions.  Insight and judgement were intact.  The Veteran did not have suicidal or homicidal ideation.  Periods of anger were noted when the Veteran threw objects and grabbed his wife on one occasion, but he did not harm her.  His GAF was in the 60 range.  

The Veteran continued to undergo mental status examinations in 2011.  The mental status examinations were consistent with those conducted in 2011 and his was in the 65-80 range.  The 2013 records reflected findings also consistent with the prior evaluations with GAF of 65.  

In May 2014, the Veteran's appearance/attitude was pleasant, calm, cooperative, with appropriate grooming and hygiene.  His cognitive function was grossly intact.  He was oriented in all spheres.  His attention and concentration were fair.  He exhibited normal eye contact.  His mood/affect was anxious, constricted, and congruent.  His speech was coherent and of normal volume, rhythm, and rate.  His language displayed normal vocabulary, syntax, and grammar.  His thought processes were goal directed and organized.  His thought content revealed no delusions.  He denied hallucinations and did does not appear to be responding to internal stimuli.  His insight and judgment were good.  There was no suicidal or homicidal ideation, intent, or plan.  By July 2014, his nightmares and intrusive thoughts about his military trauma had increased in frequency and intensity.  The Veteran described insomnia and indicated his sleep was poor and interrupted.  He had irritability and did not enjoy his vacation time.  He denied suicidal ideation, intent, and plan.  His mental status examination was consistent with the prior examination, as was a later August 2014 mental status examination.  

In April 2016, the Veteran underwent psychiatric treatment.  His cognitive functioning remained intact.  He was hypervigilant at times.  His mood was mildly depressed.  His thought content included sadness about his PTSD limiting his activities and causing irritability.  His other findings were consistent with the prior examinations.   

On May 12, 2016, the Veteran was afforded a VA examination.  It was noted that the Veteran had PTSD.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran resided with his wife of 46 years and had a good relationship with her and a great relationship with his children.  He reported that he had one friend and enjoyed fishing with him.  He did not maintain any other friendships.  He was self-employed as a subcontractor.  He had been working in this position for five years and stated that he enjoyed the flexibility of his job.  He reported that he worked full-time; five days per week approximately ten hours per day.  The Veteran planned to retire within the year.  The Veteran had continued to participate in mental health treatment within the VA healthcare system.  His most recent appointment was with psychiatry in April 2016 (as noted above) and he was being treated for PTSD.  He currently took Sertraline on a daily basis.  Additionally, he had participated in the PTSD Anger Management Group although he had trouble connecting with other group members.  The Board also notes that there were also some absences.  The examiner noted that the Veteran had not participated in other psychological treatment or hospitalizations outside of VA.  The examiner reviewed the PTSD criteria and indicated that the criteria were each met.  In addition, the Veteran had symptoms which included anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran described having a mood that fluctuated.  His speech was within normal limits.  He was polite and cooperative.  His thought content/process was normal.  His psychomotor activity was normal.  He denied having hallucinations/delusions.  His judgment and insight were adequate.  He had no suicidal/homicidal ideation, intent, or plan.  It was indicated that the Veteran was capable of managing his financial affairs.

The May 2010 VA examination report indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 70 percent, but not a 100 percent rating.  Although the GAF scores noted in the contemporaneous and subsequent clinical records reflected mild impairment, the VA examination was more comprehensive in nature and the Board finds probative that assessment of a higher degree of disability, particularly since the examiner also indicated that the GAF was 65, but yet still indicated that the overall functioning was worse as the examiner cited to the 70 percent criteria generally being met.  Thus, there appears to be some discrepancy between the GAF scores and the actual level of impairment.  The Veteran's irritability was particularly limiting with regard to his functioning.  Nonetheless, the Veteran did not meet any of the criteria for a 100 percent rating.  He was working and maintaining both family relationships as well as a friendship.  

However, as of the May 12, 2016, the Veteran's functioning had improved.  He was taking medication and had been participating in therapy.  His relationships with others were noted to be positive.  The VA examiner opined that the Veteran's overall functioning was compatible with a 30 percent rating (the assigned rating) and identified symptoms coming within the parameters of that rating; however, the examiner also indicated that the Veteran had symptoms compatible with a 50 percent, but not 70 percent rating.  For instance, the examiner identified that the Veteran had fluctuations of mood and difficulty in establishing and maintaining effective work and social relationships.  The Veteran did not exhibit suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  The Veteran was able to work full-time and maintain family and a friend relationship.  He also continued to have irritability, but no violence was shown on examination or reported on examination.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment. 

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, in this case, the Board has afforded all reasonable doubt in finding that the symptoms more nearly approximated those appropriate for a 70 percent rating for PTSD prior to May 12, 2016, and for a 50 percent rating from that date.  His GAF scores indicated higher functioning, but the Board is mindful of the reported symptoms and findings of the examiners.  However, the Veteran did not exhibit symptoms more nearly indicative of higher levels, in excess of 70 percent from before May 12, 2016, and in excess of 50 percent from that date, for the two pertinent time periods.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 70 percent rating prior to May 12, 2016, and a 50 percent rating from May 12, 2016.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is specifically articulated in the rating code for PTSD, as noted above.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 70 percent rating for PTSD prior to May 12, 2016, and a 50 percent rating from May 12, 2016, are granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


